IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                                AT JACKSON
           _______________________________________________________

                                    )
WAYMON FREDERIC AXLEY,              )     Shelby County Circuit Court
                                    )     No. 143643 R.D.
   Plaintiff/Appellee.              )
                                    )
VS.                                 )     C. A. No. 02A01-9412-CV-00283
                                    )
BEVERLY ANNE MALLETTE AXLEY, )

   Defendant/Appellant.
                                    )
                                    )
                                                                  FILED
                                    )                                 May 9, 1996
______________________________________________________________________________
                                                                  Cecil Crowson, Jr.
From the Circuit Court of Shelby County at Memphis.               Appellate C ourt Clerk
Honorable W. Michael Maloan, Chancellor By Designation



Stevan L. Black,
Vicki J. Singh,
BLACK, BOBANGO & MORGAN, P.C., Memphis, Tennessee
Attorneys for Defendant/Appellant.



Kay Farese Turner, Memphis, Tennessee
Charle W. McGhee, Memphis, Tennessee
Attorneys for Plaintiff/Appellee.



OPINION FILED:

AFFIRMED AS MODIFIED AND REMANDED


                                        FARMER, J.



LILLARD, J. : (Concurs)
TOMLIN, Sr. J. : (Concurs)
                 After a thirty year marriage,1 Waymon Frederic Axley (Husband) and Beverly Anne

Mallette Axley (Wife) were divorced by final decree entered by the trial court in August 1994.2 This

appeal concerns the trial court’s award to Wife of $1,500 per month as alimony in futuro and, as

additional alimony, $177.62 per month for 36 consecutive months to continue Wife on Husband’s

health insurance through his employer. Wife seeks an increase in the award as well as her attorney’s

fees for services rendered in this appeal. She frames the issues as follows:



                        I. Did the trial judge err by awarding Wife only $1,500 per
                 month in periodic alimony?

                         II. Should this Court remand this matter to the trial court with
                 the instruction to set a reasonable amount of attorney’s fees for this
                 appeal?



For the following reasons, we are inclined to agree with Wife and affirm the trial court’s judgment

as modified.



                 At the time of trial, Husband and Wife were 57 and 54 years old, respectively. Wife

is a high school graduate with four quarters of college. Husband obtained his law degree in 1964

and currently serves as a criminal court judge in Memphis, earning $87,900 annually. Prior to her

second marriage to Husband, Wife worked as a secretary for a hospital administrator. She resigned

in order to marry Husband and move to Memphis. Wife was not employed outside the home until

1991, when she began working part-time as a preschool and Bible teacher at a church. She testified

that she is not qualified to teach in any school system. Wife’s gross annual income in 1993 was

$4,500. She works approximately 16 hours per week and states that she is unable to work full time

for health reasons.



                 The record indicates that Wife’s health problems include thoracic outlet syndrome,

frozen shoulder, chronic sinusitis and bronchitis, irritable bowel syndrome and osteoporosis. Wife

takes medication daily due to the removal of her thyroid several years ago. She was previously



       1
       These parties originally married in 1959, divorcing in 1961. They remarried in 1964 and
have two adult children.
       2
           Wife was awarded the divorce on grounds of inappropriate marital conduct.
diagnosed with uterine cancer for which she underwent a radical hysterectomy. Wife testified that

her most recent pap smear was abnormal.



                 The parties’ 24 year old son, Greg, has attention deficit disorder. He resides with

Husband who also furnishes his food and clothing. Greg completed high school on schedule and

currently attends college studying bio-medical engineering technology. Husband testified that

“[Greg] takes his courses at a slower pace,” due to the disorder. Greg has attended college every

semester, including summers, for the past 6 years. He sometimes is able to enroll in only one course

at a time depending on the difficulty of the subject matter. According to Husband, Greg needs to

complete “four or five more courses” to obtain his degree. Husband pays for Greg’s tuition, tutorial

services as needed and books. Greg is employed part-time at the Shelby County Sheriff’s

Department earning approximately $380 per month. Husband states that Greg does not apply any

of his salary towards school tuition and supplies. Although Greg has never had an independent place

to live, Husband believes his son capable of earning sufficient funds to provide for himself. “[w]hen

he gets his degree.” Husband confirmed that Greg does not suffer from any physical disability or

illness and is not mentally retarded. Greg was treated with Ritalin for his disorder until the age of

12.



                 Wife agrees that her son needs assistance “in his living and expenses” until

completing his education. She “[does not] argue” with Husband’s payment of Greg’s school tuition

, but stated that a grant might be available to assist her son. She testified that Greg had such a grant

“at one time.”



                 As concerns the award of alimony, the trial court ruled as follows:



                         The Court finds that due to [Wife’s] age, health, lack of
                 marketable job skills or experience and education, rehabilitation of
                 the [Wife] is not feasible. The Court finds that [Wife] will continue
                 to have limited employability. The Court further finds that [Husband]
                 presently makes a net income of $5,350.00 per month and that [Wife]
                 averages an income of $375.00 per month. The Court finds that
                 [Husband] and son have anticipated expenses of $4,593.00 and that
                 [Wife] has anticipated expenses of $3,425.00. The Court finds that
                 both parties have significant financial needs and neither will be able
                 to enjoy their prior lifestyle.
The court also found that Wife, as a homemaker, had contributed to the marriage and to Husband’s

two successful campaigns for judge.3          In dividing the marital property, the court awarded

approximately $105,000 in assets to Wife and $100,000 to Husband.



                  Our review of the trial court’s decision is de novo upon the record accompanied by

a presumption of correctness as to the trial court’s findings of fact, unless a preponderance of the

evidence is otherwise. Rule 13(d) T.R.A.P. We find a preponderance of the evidence to support the

trial court’s findings regarding Wife’s contribution to the marriage, Husband’s “much greater”

earning capacity and Wife’s inability to be economically rehabilitated. However, we cannot agree

with the trial court’s inclusion within Husband’s expenses all those incurred for the benefit of the

parties’ son. The record reveals that Husband’s list of monthly expenses includes those incurred for

Greg’s dental and uncovered medical costs, school tuition and supplies, utilities and groceries. The

record indicates that Greg is capable of some financial contribution for his care. Husband has also

included within his monthly expenses approximately $1,600 for first and second mortgages on the

marital home, which according to the record, has been sold. Husband estimated his monthly rental

expenses at $1,185.



                  It is well established that the most critical factors in adjudging an award of alimony

are need and the ability to pay. See, e.g., Loyd v. Loyd, 860 S.W.2d 409, 412 (Tenn. App. 1993).

The other factors enumerated in T.C.A. § 36-5-101(d) are also to be considered, when relevant.

Wife’s affidavit of monthly expenses denotes that her health insurance will increase to a minimum

of $500 after Husband’s obligation to continue her on his insurance policy is satisfied. Clearly, Wife

is in need of some additional assistance to cover the cost of her health insurance. We conclude that

based upon the record before us, and having considered all relevant factors, that Wife is entitled to

an additional $1,000 per month as alimony in futuro.



                  As to Wife’s second issue, we find an award of her attorney’s fees for this appeal

appropriate. This cause is, therefore, remanded to the trial court with instructions to determine such



        3
            Husband has served two terms in this position and his plans are to seek a third term in
1998.
fees as reasonable.



               The judgment of the trial court is hereby affirmed as modified and this cause

remanded to the trial court with the instructions as hereinabove set forth. Costs are assessed against

Waymon Frederic Axley, for which execution may issue if necessary.



                                                      _______________________________
                                                      FARMER, J.



______________________________
LILLARD, J. (Concurs)



______________________________
TOMLIN, Sr. J. (Concurs)